DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1, change “The image-capturing apparatus comprising:…” to “An image-capturing apparatus comprising:…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the output” in lines 10-11. It is unclear if “the output” is referring to “an output from the image sensor” in lines 5-6, or “an output from a pixel row of the image sensor” in line 10.
Claim 1 recites “the output” in line 14. It is unclear if “the output” is referring to “an output from the image sensor” in lines 5-6, “an output from a pixel row of the image sensor” in line 10, or “an output from the image sensor” in line 14.  
Claim 1 recites “an output from the image sensor” in lines 5-6 and “an output from the image sensor” in line 14. It is unclear if these are the same or different outputs.
Claims 2-10 are rejected for the same reasons as claim 1.

Claim 6 recites “the focus detection process” in line 5. It is unclear if “the focus detection process” is referring to “a focus detection process” of claim 1, line 5, or “a first focus detection process” in claim 6, line 4.
Claim 6 recites the limitation “the focus detection” in line 9. There is insufficient antecedent basis for this limitation in the claim. Alternatively, it is unclear if “the focus detection” is referring to “a focus detection process” of claim 1 line 5, “a first focus detection mode” in claim 1 line 7, “a second focus detection mode” in claim 1 line 8, “a first focus detection process” in claim 6 line 4, or “a second focus detection process” in claim 6 line 8.

Claim 7 recites “the focus detection process” in lines 3-4. it is unclear if “the focus detection process” is referring to “a focus detection process” of claim 1 line 5, “a first focus detection process” in claim 6 line 4, or “a second focus detection process” in claim 6 line 8.

Claim 11 recites “the output” in line 12. It is unclear if “the output” is referring to “an output from a pixel row of the image sensor” in line 8, or “an output from the image sensor” in line 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo et al. (US 2010/0073507 A1).

Regarding claim 1, Honjo et al. (hereafter referred as Honjo) teaches the image-capturing apparatus (Honjo, Fig. 1, 6 and 9) comprising: 
an image sensor (Honjo, Fig. 6, CMOS image sensor 110) including a plurality of pixels arranged in a matrix (Honjo, Paragraphs 0038 and 0065 (It is well known that a CMOS image sensor includes a plurality of pixels arranged in a matrix. The Bayer color filter pattern further implies a pixel matrix structure.), Fig. 11, Paragraph 0123, The image sensor includes lines of pixels.), the plurality of pixels configured to output a signal by photoelectrically converting a light flux (Honjo, Paragraph 0038) passing through an image-capturing optical system (Honjo, Fig. 6, Lens unit 200, Paragraph 0071); and
 a focus detector configured to perform a focus detection process using an output from the image sensor (Honjo, Fig. 3, Camera controller 140, Paragraph 0105), 
wherein the image-capturing apparatus has a first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121) and a second focus detection mode (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119), 
wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the focus detector performs the focus detection process using an output from a pixel row of the image sensor, the output obtained by controlling a first assist light emitter (Honjo, Fig. 6, external main light source 301) so as to emit a flash in synchronization with a timing when the pixel row is exposed (Honjo, Fig. 11, Paragraphs 0120-0125), and 
wherein in the second focus detection mode (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119), the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light (Honjo, Fig. 3, internal auxiliary light source 192, Paragraph 0068, Fig. 6, external auxiliary light source 302, Paragraph 0088, The second assist light may be either internal auxiliary light source 192 or external auxiliary light source 302) emitter which emits an assist light to a field side (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119).
Claim 11 is rejected for the same reasons as claim 1.

Regarding claim 2, Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis), 
wherein the first assist light emitter intermittently emits an assist light for illuminating an object (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), and 
wherein the second assist light emitter is capable of constantly emitting an LED light as an assist light (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119, The second assist light is continuous is steps S05 and S07 as opposed to being intermittent in Step S08, Paragraph 0068, Further, it is known that an LED is capable of constantly emitting an LED light (see conclusion).).

Regarding claim 3, Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis) further comprising: a display controller (Honjo, Fig. 3, Camera controller 140, Paragraph 0052) configured to perform a control so that a live view image (Honjo, Paragraph 0041) based on a signal output from the image sensor is displayed on an image display unit (Honjo, Fig. 3, camera monitor 120, Paragraph 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (US 2010/0073507 A1) in view of Hamano (US 2015/0103232 A1).

Regarding claim 5, Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis). However, Honjo does not teach wherein the plurality of pixels of the image sensor is capable of outputting a paired phase difference image signal by photoelectrically converting a light flux passing through different pupil areas of the image-capturing optical system, and wherein the focus detector performs the focus detection process using the paired phase difference image signal output from the plurality of pixels.
In reference to Hamano, Hamano teaches wherein a plurality of pixels of the image sensor is capable of outputting a paired phase difference image signal by photoelectrically converting a light flux passing through different pupil areas of the image-capturing optical system (Hamano, Fig. 4, Paragraphs 0054-0058), and 
wherein the focus detector performs the focus detection process using the paired phase difference image signal output from the plurality of pixels (Hamano, Fig. 1, phase-difference focus detection unit 129, Paragraph 0044).
These arts are analogous since they are both related to imaging devices with focus detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Honjo with phase difference focus detection pixels as seen in Hamano to allow the user to select a method of autofocus depending on the situation and provide greater functionality to the device (Hamano, Paragraph 0046) and since it is known that phase difference autofocus is performed faster than contrast autofocus (see conclusion).

Claims 1-3, 5-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (US 2015/0103232 A1) in view of Honjo et al. (US 2010/0073507 A1).

Regarding claim 1, Hamano teaches the image-capturing apparatus comprising: 
an image sensor including a plurality of pixels arranged in a matrix (Hamano, Fig. 2, Paragraph 0047), the plurality of pixels configured to output a signal by photoelectrically converting a light flux passing (Hamano, Fig. 1, Image sensor 122, Paragraph 0036) through an image-capturing optical system (Hamano, Fig. 1, lens unit 100, Paragraph 0031); and
a focus detector configured to perform a focus detection process using an output from the image sensor (Hamano, Fig. 1, phase-difference focus detection unit 129, and TVAF focus detection unit 130, Paragraphs 0044 and 0045).
However, Hamano does not teach wherein the image-capturing apparatus has a first focus detection mode and a second focus detection mode, wherein in the first focus detection mode, the focus detector performs the focus detection process using an output from a pixel row of the image sensor, the output obtained by controlling a first assist light emitter so as to emit a flash in synchronization with a timing when the pixel row is exposed, and wherein in the second focus detection mode, the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light emitter which emits an assist light to a field side.
In reference to Honjo, Honjo teaches wherein the image-capturing apparatus has a first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121) and a second focus detection mode (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119), 
wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the focus detector performs the focus detection process using an output from a pixel row of the image sensor, the output obtained by controlling a first assist light emitter (Honjo, Fig. 6, external main light source 301) so as to emit a flash in synchronization with a timing when the pixel row is exposed (Honjo, Fig. 11, Paragraphs 0120-0125), and 
wherein in the second focus detection mode (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119), the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light (Honjo, Fig. 3, internal auxiliary light source 192, Paragraph 0068, Fig. 6, external auxiliary light source 302, Paragraph 0088, The second assist light may be either internal auxiliary light source 192 or external auxiliary light source 302) emitter which emits an assist light to a field side (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119).
These arts are analogous since they are both related to autofocusing for imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Honjo with the light emitter and method of determining use of a light emitter when performing autofocus as seen in Honjo to enhance the accuracy of the autofocus if the scene is too dark (Honjo, Paragraphs 0008 and 0113). 
Claim 11 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis), 
wherein the first assist light emitter intermittently emits an assist light for illuminating an object (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), and 
wherein the second assist light emitter is capable of constantly emitting an LED light as an assist light (Honjo, Fig. 9, Steps S05 or S07, Paragraphs 0117-0119, The second assist light is continuous is steps S05 and S07 as opposed to being intermittent in Step S08, Paragraph 0068, Further, it is known that an LED is capable of constantly emitting an LED light (see conclusion).).

Regarding claim 3, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis) further comprising: a display controller (Hamano, Fig. 1, Camera MPPU 124) configured to perform a control so that a live view image (Hamano, Paragraph 0042 and 0068) based on a signal output from the image sensor is displayed on an image display unit (Hamano, Fig. 1, Display device 126, Paragraph 0042).

Regarding claim 5, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis), 
wherein a plurality of pixels of the image sensor is capable of outputting a paired phase difference image signal by photoelectrically converting a light flux passing through different pupil areas of the image-capturing optical system (Hamano, Fig. 4, Paragraphs 0054-0058), and 
wherein the focus detector performs the focus detection process using the paired phase difference image signal output from the plurality of pixels (Hamano, Fig. 1, phase-difference focus detection unit 129, Paragraph 0044).

Regarding claim 6, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 1 (see claim 1 analysis), 
wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the focus detector selectively performs: 
a first focus detection process that causes the focus detector to perform the focus detection process with a focus element (Hamano, Fig. 1, Focus lens 104, Paragraphs 0031-0032) included in the image-capturing optical system being stopped (Hamano, Fig. 7 or 10, Blocks S1-S4, Paragraphs 0070-0072) while causing the first assist light emitter to intermittently emit light (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121, The first focus detection process of Hamano may be performed with the first focus detection mode of Honjo (intermittent light mode).); and 
a second focus detection process that causes the focus detector to perform the focus detection with the focus element being moved (Hamano, Fig. 7 or 10, Blocks S10 to S12, Paragraphs 0079-0080) while causing the first assist light emitter to intermittently emit the light (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121, The second focus detection process of Hamano may be performed with the first focus detection mode of Honjo (intermittent light mode).).

Regarding claim 7, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 6 (see claim 6 analysis), 
wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the focus detector performs the second focus detection process (Hamano, Fig. 7 or 10, Blocks S10 to S12, Paragraphs 0079-0080) when a defocus amount obtained by the focus detection process is smaller than a first predetermined defocus amount (Hamano, Figs. 7 or 10, Block S8, Paragraph 0079-0080, The second focus detection process of Hamano may be performed with the first focus detection mode of Honjo (intermittent light mode).).

Regarding claim 10, the combination of Hamano and Honjo teaches the image-capturing apparatus according to claim 6 (see claim 6 analysis), 
wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the image sensor is driven at a first frame rate when performing the first focus detection process (Hamano, Blocks, S2 to S4 and S14, Paragraph 0076), and the image sensor is driven at a second frame rate higher than the first frame rate when performing the second focus detection process (Hamano, Fig. 7, Blocks S9-S12, Paragraph 0076, The second focus detection process may use a higher frame rate than the first focus detection process. The first and second focus detection processes of Hamano may be performed with the first focus detection mode of Honjo (intermittent light mode).).

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0155275 A1) in view of Sasaki (US 2003/0043290 A1) in view of Honjo et al. (US 2010/0073507 A1) in view of Sato et al. (US 2014/0340572 A1).

Regarding claim 1, Shimizu et al. (hereafter referred as Shimizu) teaches the image-capturing apparatus (Shimizu, Fig. 1) comprising: 
an image sensor including a plurality of pixels arranged in a matrix, the plurality of pixels configured to output a signal by photoelectrically converting a light flux (Shimizu, Fig. 1, Image capturing unit 12, Paragraph 0036, It is well known that a CMOS image sensor includes a plurality of pixels arranged in a matrix. The Bayer color filter pattern further implies a pixel matrix structure.); and 
a distance detector configured to perform a distance detection process using an output from the image sensor (Shimizu, Fig. 1, measurement unit 20, Paragraphs 0003, 0040 and 0168), 
wherein the image-capturing apparatus has a distance detection mode (Shimizu, Fig. 1, measurement unit 20, Paragraphs 0003, 0040 and 0168), 
wherein in the distance detection mode, the distance detector performs the distance detection process using an output the image sensor, the output obtained by controlling a first assist light emitter (Shimizu, Fig. 1, Radiation Unit 14, Paragraph 0038) so as to emit a flash in synchronization with a timing when the image sensor (Shimizu, Fig. 1, synchronization control unit 26, Paragraph 0043, Fig. 4, Paragraphs 0060-0063) 
However, Shimizu does not teach converting the light flux passing through an image-capturing optical system, a focus detection process using an output from the image sensor, wherein the image-capturing apparatus has a first focus detection mode and a second focus detection mode, wherein in the first focus detection mode, the focus detector performs the focus detection process using an output from a pixel row of the image sensor the output obtained by controlling a first assist light emitter so as to emit a flash in synchronization with a timing when the pixel row is exposed, nor wherein in the second focus detection mode, the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light emitter which emits an assist light to a field side.
In reference to Sasaki, Sasaki teaches an image sensor including a plurality of pixels arranged in a matrix (Sasaki, Fig. 1, Image pickup sensor 4, Paragraph 0080), the plurality of pixels configured to output a signal by photoelectrically converting a light flux passing through an image-capturing optical system (Sasaki, Fig. 1, optical mechanism 2, Paragraph 0080); 
a focus detector configured to perform a focus detection process using an output from the image sensor (Sasaki, Fig. 1, Elements 41-44, Paragraphs 0086-0087, Fig. 3, Steps S2-S7, Paragraph 0092-0093), 
wherein the image-capturing apparatus has a first focus detection mode (Sasaki, Fig. 3, Steps S2-S7, Paragraph 0092-0093),
wherein in the first focus detection mode, the focus detector performs the focus detection process using an output from the image sensor the output obtained by controlling a first assist light emitter (Sasaki, Fig. 1, illuminator 24, Paragraph 0085) so as to emit a flash in synchronization with a timing when the image sensor is exposed (Sasaki, Fig. 3, Steps S2-S7, Paragraph 0092-0093).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shimizu with the optical system and controlling focus of the optical system based on distance as seen in Sasaki to allow the device to focus on objects in the image and automatically control the focus of the objects based on the distance.
However, the combination of Shimizu and Sasaki does not teach wherein the image-capturing apparatus has a second focus detection mode, wherein in the first focus detection mode, the focus detector performs the focus detection process using an output from a pixel row of the image sensor the output obtained by controlling a first assist light emitter so as to emit a flash in synchronization with a timing when the pixel row is exposed, nor wherein in the second focus detection mode, the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light emitter which emits an assist light to a field side.
In reference to Honjo, Honjo teaches wherein in the first focus detection mode (Honjo, Fig. 9, Step S08, Paragraphs 0120-0121), the focus detector performs the focus detection process using an output from a pixel row of the image sensor, the output obtained by controlling a first assist light emitter (Honjo, Fig. 6, external main light source 301) so as to emit a flash in synchronization with a timing when the pixel row is exposed (Honjo, Fig. 11, Paragraphs 0120-0125).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shimizu and Sasaki with the teaching of synchronization the timing when the pixel row and the light emitter to allow for the device to select and autofocusing region and ensure the light will hit the rows of the autofocus region for the same length of time (Honjo, Paragraph 0123).
However, the combination of Shimizu, Sasaki and Honjo does not teach wherein the image-capturing apparatus has a second focus detection mode, nor wherein in the second focus detection mode, the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light emitter which emits an assist light to a field side.
In reference to Sato et al. (hereafter referred as Sato), Sato teaches a second focus detection mode (Sato, Fig. 10, Steps, S8, S10 and S13, Paragraph 0038), 
wherein in the second focus detection mode, the focus detector performs the focus detection process using an output from the image sensor, the output obtained by controlling a second assist light emitter (Sato, Fig. 1, LEDs 14, Paragraph 0036) which emits an assist light to a field side (Sato, Fig. 10, Steps, S8, S10 and S13, Paragraph 0036 and 0038, A second focus detection mode may be considered to be a focus detection mode in which continuous light is emitted.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shimizu, Sasaki and Honjo with the method of performing focus detection while using a continuous light as seen in Sato to illuminate the scene if the scene has an illumination shortage (Sato, Paragraph 0064). 
Claim 11 is rejected for the same reasons as claim 1.


Regarding claim 2, the combination of Shimizu, Sasaki, Honjo and Sato teaches  the image-capturing apparatus according to claim 1 (see claim 1 analysis), wherein the first assist light emitter intermittently emits an assist light for illuminating an object (Shimizu, Fig. 4), and 
wherein the second assist light emitter is capable of constantly emitting an LED light as an assist light (Sato, Paragraph 0038).

Regarding claim 3, the combination of Shimizu, Sasaki, Honjo and Sato teaches  the image-capturing apparatus according to claim 1 (see claim 1 analysis), further comprising: a display controller (Shimizu, Fig. 1, output unit 24) configured to perform a control so that a live view image based on a signal output from the image sensor is displayed on an image display unit (Shimizu, Fig. 2, Display 32, Paragraph 0042).

Regarding claim 4, the combination of Shimizu, Sasaki, Honjo and Sato teaches  the image-capturing apparatus according to claim 3 (see claim 3 analysis), wherein the display controller performs the control so that 
in the first focus detection modes, a display of the live view image is stopped during a light emission of the first assist light emitter (Shimizu, Fig. 4, Paragraph 0062-0063), and 
in the second focus detection mode, a display of the live view image is not stopped during a light emission of the second assist light emitter (Sato, Paragraph 0038, The display displays the image to allow the user to perform a layout adjustment before the image pickup by means of the subject image on the display portion (live view). The illumination light may be constantly emitted during this time if the illumination is low (illumination shortage).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uranishi et al. (US 2013/0021508 A1): Paragraph 0007: “When the solid state imaging device having the phase-difference AF function is used, there is no need to scan the focus lens, which makes the AF faster than that of a well-known contrast detection method using an output signal from the solid state imaging device.”
Eliasson (US 2008/0124067 A1): Paragraphs 0047-0053 and 0057, Eliasson shows LED lights are capable of constantly emitting an LED light as an assist light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698